Case: 1:19-cr-00408-SO Doc #: 7 Filed: 07/02/19 1of 2. PagelD #: 19

 

 

IN THE UNITED STATES DISTRICT COURT ~~
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) : c 0
)
v. ) CASE'NO. 19 R 48 .
) Title 21, United States Code,
RICHARD BARBER, ) Sections 841(a)(1), (b)(1)(A)
CHARRON RICHARDS, ) and 846; Title 18, United States
MARVIN S. PROCTOR, ) Code, Section 922(g)(1)
)
Defendants. )
COUNT 1

(Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances, 21 U.S.C.
§§ 846, 841(a)(1) and (b)(1)(A))

The Grand Jury charges:

1. From on or about August 1, 2018 to on or about June 12, 2019, the exact dates to
the Grand Jury unknown, in the Northern District of Ohio, Eastern Division, and elsewhere,
Defendants RICHARD BARBER, CHARRON RICHARDS and MARVIN S. PROCTOR, and
others known and unknown to the Grand Jury, did knowingly and intentionally combine,
conspire, confederate, and agree together and with each other, and with diverse others known
and unknown to the Grand Jury, to possess with the intent to distribute and to distribute 400
grams or more of a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance; fentanyl, a Schedule II controlled substance; carfentanil, a Schedule II
controlled substance; and acetylfentanyl, a Schedule I controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A) and 846.
Case: 1:19-cr-00408-SO Doc #: 7 Filed: 07/02/19 2 of 2. PagelD #: 20

COUNT 2
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1))

The Grand Jury further charges:
2. On or about June 10, 2019, in the Northern District of Ohio, Eastern Division,
‘Defendant MARVIN S. PROCTOR possessed a firearm and ammunition, to wit: a FEG Model
PJK-9HP handgun, serial number F16592, and ammunition, having been previously convicted of
a crime punishable by imprisonment for a term exceeding one year, that being: Trafficking in
Cocaine, a felony in the 4th degree, Case Number 2005CR1075, Stark County Common Pleas
Court, on or about September 16, 2005, and did so knowingly, said firearm and ammunition
having been shipped and transported in interstate commerce, in violation of Title 18, United
States Code, Section 922(g)(1).
FORFEITURE
The Grand Jury further charges:
| 3. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,
Section 2461(c), the allegations of Counts 1 and 2, inclusive, are incorporated herein by
reference. As a result of the foregoing offenses, Defendants RICHARD BARBER, CHARRON
RICHARDS and MARVIN S. PROCTOR shall forfeit to the United States any and all property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such
violations; any and all property used or intended to be used, in any manner or part, to commit or
to facilitate the commission of such violations; and, any and all property (including firearms and
ammunition) involved in or used in the commission of such violations.
A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government
Act of 2002.
